 1                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 2
                                                                    Sep 03, 2019
 3                                                                      SEAN F. MCAVOY, CLERK




 4

 5                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7    ALYSSA VOUGAS,
                                                      NO: 2:18-CV-331-RMP
 8                Plaintiff/Counter Defendant,
            v.                                        ORDER RESOLVING CROSS-
 9                                                    MOTIONS FOR SUMMARY
      SUTTELL AND HAMMER, PS.,                        JUDGMENT AND DEFENDANT’S
10                                                    MOTION TO STRIKE
                  Defendant/Counter Plaintiff,
11

12         BEFORE THE COURT is a Motion for Summary Judgment by Defendant

13   Suttell and Hammer, PS (“Suttell”), ECF No. 12, a Motion for Partial Summary

14   Judgment by Plaintiff Alyssa Vougas, ECF No. 20, and a Motion to Strike Plaintiff’s

15   Motion for Partial Summary Judgment by Suttell, ECF No. 23. Having reviewed the

16   parties’ filings regarding all three motions, and the relevant law, the Court is fully

17   informed.

18                                       BACKGROUND

19         The following facts are undisputed unless otherwise noted. Plaintiff Vougas

20   had an American Express Centurion Bank (“American Express”) credit card account.

21   ECF Nos. 13 at 1; 17 at 1. American Express charged off Vougas’s account in May

     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 1
 1   2012, at which point Vougas’s unpaid balance was $14,968.09. ECF No. 13 at 2.

 2   American Express secured a default judgment against Vougas on July 19, 2012, in the

 3   amount of $14,968.09. ECF No. 14-1 at 2. The default judgment found that

 4   American Express was entitled to recover from Vougas:

 5         1. The amount of $14,968.09 as the balance due, owing, and unpaid.
           2. All costs of [the default judgment] proceeding.
 6         3. Post-judgment interest on said sums from the date of Judgment until
              paid at the rate of 5.0% per annum, which is the legal rate under
 7            §304.004. TEX. FINANCE CODE, compounded annually in
              accordance with § 304.006, TEX. FINANCE CODE.
 8
     ECF No. 14-1 at 2.
 9
           American Express retained Suttell, a law firm based in Bellevue, Washington,
10
     to collect from Vougas pursuant to the default judgment. ECF Nos. 14 at 2; 17 at 1.
11
     Vougas contests Suttell’s assertion that American Express hired Suttell to collect the
12
     $14,968.09 without the interest, and maintains that “[i]n all likelihood, American
13
     Express hired Suttell & Hammer to collect the entire judgment amount, not just the
14
     original amount of the judgment listed in Suttell’s letter, but discovery is needed to
15
     prove this.” ECF No. 17 at 1.
16
           Suttell sent Vougas a letter dated March 22, 2019, informing her that Suttell had
17
     taken responsibility for collecting her debt to American Express in the amount of
18
     $14,968.09, the subject of a judgment entered on July 19, 2012. ECF No. 14-1 at 5.
19
     The letter further provided Vougas with a reference number and partial account
20
     number associated with her debt and informed her:
21

     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 2
 1         We have a wide range of payment options that may be available to assist
           you with the repayment of the above-referenced debt. We are committed
 2         to assisting you in resolving the outstanding balance owed on the above
           account.
 3
           Unless you notify this office within thirty days after receiving this notice
 4         that you dispute the validity of this debt or any portion thereof, this office
           will assume this debt is valid. If you notify this office in writing within
 5         thirty days after receiving this notice that you dispute the validity of this
           debt or any portion thereof, this office will obtain verification of the debt
 6         or obtain a copy of a judgment and mail you a copy of such verification or
           judgment. Upon your written request within the thirty day period after
 7         receiving this notice, this office will provide you with the name and
           address of the original creditor, if different from the current creditor.
 8
     ECF No. 14-1 at 5.
 9
           Vougas filed the Complaint in this matter on October 22, 2018. ECF No. 1.
10
     Vougas claimed a violation of the federal Fair Debt Collection Practices Act
11
     (“FDCPA”), 15 U.S.C. § 1692, et seq., and the Washington Collection Agency Act
12
     (“WCAA”), ch. 19.16 Revised Code of Washington (“RCW”). Vougas alleged in her
13
     complaint that “[w]ithin the last year, Defendant took multiple actions in an attempt to
14
     collect a debt from Plaintiff.” Vougas continued, “Defendant’s conduct violated the
15
     FDCPA and WCAA in multiple ways, including the following.” Vougas then
16
     specified only one action by Suttell that allegedly violated the FDCPA and WCAA:
17
           Violating the FDCPA and WCAA by failing to disclose the interest rate
18         and other details applicable to the debt in the initial letter to Plaintiff (15
           USC 1692e & g(a) & RCW 19.16.250(8)(c)).
19
     ECF No. 1 at 2.
20
           The Jury Trial Scheduling Order entered in this matter set April 12, 2019, as the
21
     deadline for any motion to amend pleadings. On April 17, 2019, Vougas served
     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 3
 1   written discovery requests on Suttell and requested a deposition of a Suttell

 2   representative. ECF No. 19 at 2.

 3         On April 26, 2019, Suttell moved for summary judgment and noted its motion

 4   for hearing for two weeks after the May 31, 2019 discovery cutoff. See ECF Nos. 11

 5   at 4; 12 at 1. Suttell filed a declaration from Erin Patterson, an attorney at the Suttell

 6   firm, along with four business record exhibits attached to the declaration. ECF No.

 7   14.

 8         Vougas filed her opposition to Suttell’s Motion for Summary Judgment on May

 9   17, 2019. ECF No. 15. Suttell timely answered Vougas’s written discovery, and, on

10   May 30, 2019, provided Ms. Patterson for deposition as a Suttell representative. ECF

11   No. 19 at 2. Suttell’s defense counsel, who attended Patterson’s deposition, declared

12   under penalty of perjury that “Ms. Patterson’s deposition and the documents produced

13   by Suttell are consistent with the Patterson Declaration, ECF No. 14, that was

14   submitted to the Court in support of Suttell’s motion for summary judgment.” ECF

15   No. 19 at 2.

16         Vougas filed her Motion for Partial Summary Judgment on June 21, 2019, four

17   days after Suttell’s Motion for Summary Judgment was set for hearing without oral

18   argument. ECF No. 20. Vougas set her motion for hearing on August 12, 2019,

19   without oral argument. In support of Vougas’s “Statement of Undisputed Material

20   Facts in Support of Motion for Partial Summary Judgment,” Vougas cites to

21   Patterson’s deposition transcript for the statement that “Defendant knew the date of

     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 4
 1   last payment by Plaintiff as of the date the March 22 letter was sent.” ECF No. 21 at

 2   2. For the remainder of Vougas’s statements of fact, she cites to the documentation

 3   that Suttell submitted in support of its Motion for Summary Judgment.

 4                                   DISCOVERY REQUEST

 5         Vougas asserts that Suttell’s Motion for Summary Judgment is “premature” and

 6   asks for “time to take discovery.” ECF No. 15 at 1−2. In support of Vougas’s

 7   request, she submits a declaration from her attorney that:

 8         In [her attorney’s] opinion, the limited evidence provided by Defendant to
           date is entirely consistent with the idea that Defendant misrepresented the
 9         character, amount, or legal status of the debt in its letter by failing to inform
           Plaintiff that interest had been and would continue to be added to the
10         amount listed in the letter, until paid[; and]

11         In [her attorney’s] opinion, and based on the limited evidence provided by
           the Defendant to date, it seems likely that Defendant had no arrangement
12         with American Express to the effect of limiting the interest awarded by the
           Texas court, and instead that Defendant simply misstated or incompletely
13         stated the amount of the debt by failing to inform Plaintiff that interest
           would cause the amount to increase on the principal amount.
14
     ECF No. 16 at 1−2.
15
           The Ninth Circuit has held: “References in memoranda and declarations to a
16
     need for discovery do not qualify as motions under Rule 56(f). Rule 56(f) requires
17
     affidavits setting forth the particular facts expected from the movant's discovery.
18
     Failure to comply with the requirements of Rule 56(f) is a proper ground for denying
19
     discovery and proceeding to summary judgment.” Barona Group of Capitan Grande
20
     Band of Mission Indians v. American Management & Amusement, Inc., 840 F.2d
21
     1394, 1400 (9th Cir. 1987) (discussing Rule 56(d), formerly Rule 56(f)). Moreover,
     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 5
 1   under Rule 56(d), an opposing party must make clear what information is sought and

 2   how it would preclude summary judgment. Id.

 3         In addition to failing to file a separate motion seeking discovery, the declaration

 4   of Vougas’s counsel does not make clear what information Vougas seeks or how it

 5   would preclude summary judgment. Rather, Vougas’s counsel states a conclusory

 6   belief that “Defendant had no arrangement with American Express to the effect of

 7   limiting the interest awarded by the Texas court, and instead that Defendant simply

 8   misstated or incompletely stated the amount of the debt by failing to inform Plaintiff

 9   that interest would cause the amount to increase on the principal amount.” ECF No.

10   16 at 1. Given that Vougas received responses to all of her discovery requests before

11   the hearing date of Suttell’s Motion for Summary Judgment and several weeks before

12   filing her own Motion for Partial Summary Judgment, the Court denies the request for

13   additional discovery.

14                           SUMMARY JUDGMENT STANDARD

15         Summary judgment is appropriate when “the movant shows that there is no

16   genuine dispute as to any material fact and the movant is entitled to judgment as a

17   matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

18   322 (1986). A genuine dispute exists where “the evidence is such that a reasonable

19   jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

20   477 U.S. 242, 248 (1986). A fact is material if it “might affect the outcome of the suit

21

     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 6
 1   under the governing law.” Id. “Factual disputes that are irrelevant or unnecessary

 2   will not be counted.” Id.

 3           The moving party bears the initial burden of demonstrating the absence of a

 4   genuine issue of material fact. See Celotex, 477 U.S. at 323. If the moving party

 5   meets this challenge, the burden shifts to the nonmoving party to “set out specific

 6   facts showing a genuine issue for trial.” Id. at 324 (internal quotations omitted). “A

 7   non-movant’s bald assertions or a mere scintilla of evidence in his favor are both

 8   insufficient to withstand summary judgment.” F.T.C. v. Stefanchik, 559 F.3d 924, 929

 9   (9th Cir. 2009). In deciding a motion for summary judgment, the court must construe

10   the evidence and draw all reasonable inferences in the light most favorable to the

11   nonmoving party. T.W. Elec. Serv., Inc. v. Pacific Electric Contractors Ass’n, 809

12   F.2d 626, 631–32 (9th Cir. 1987).

13           “[W]hen parties submit cross-motions for summary judgment, each motion

14   must be considered on its own merits.” Fair Hous. Council of Riverside Cty., Inc. v.

15   Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (internal quotation omitted).

16   Therefore, “[t]he court must rule on each party's motion on an individual and separate

17   basis, determining, for each side, whether a judgment may be entered in accordance

18   with the Rule 56 standard.” Id. (quoting Wright, et al., Federal Practice and Procedure

19   § 2720, at 335-36 (3d ed. 1998)).

20   / / /

21   / / /

     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 7
 1                                         DISCUSSION

 2   Plaintiff’s Motion for Partial Summary Judgment and Defendant’s Motion to Strike

 3         Vougas seeks partial summary judgment in her favor on the issue of whether

 4   Suttell violated the WCCA, RCW § 19.16.250(8)(e)(ii), “by failing to include the date

 5   of Plaintiff’s last payment in the March 22, 2018, letter sent to Plaintiff.” ECF No. 20

 6   at 1. Suttell opposes Vougas’s motion and also moves to strike it on the basis that

 7   Vougas improperly seeks judgment on an unpleaded claim. ECF Nos. 23, 25, and 28.

 8         Section 19.16.250(8)(e)(ii), RCW, provides:

 9         If the notice, letter, message, or form is the first notice to the debtor, an
           itemization of the claim asserted must be made including the following
10         information:

11         (i) The original account number or redacted original account number
           assigned to the debt, if known to the licensee or employee: PROVIDED,
12         That upon written request of the debtor, the licensee must make a
           reasonable effort to obtain this information or cease efforts to collect on
13         the debt until this information is provided; and

14         (ii) The date of the last payment to the creditor on the subject debt by the
           debtor, if known to the licensee or employee: PROVIDED, That upon
15         written request of the debtor, the licensee must make a reasonable effort
           to obtain this information or cease efforts to collect on the debt until this
16         information is provided.

17         There is no reference to section (8)(e)(ii) of RCW § 19.16.250 in Vougas’s

18   Complaint, and she did not raise the issue in responding to Suttell’s summary

19   judgment motion, discussed below. Rather, Vougas’s alleged basis for liability in the

20   Complaint is “failing to disclose the interest rate and other details applicable to the

21

     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 8
 1   debt in the initial letter to Plaintiff” under 15 U.S.C. §§ 1692e and g(a) and RCW §

 2   19.16.250(8)(c). ECF No. 1 at 2.

 3           The Ninth Circuit has held that a plaintiff may not proceed on a new theory of

 4   liability at the summary judgment stage, after the close of discovery and having failed

 5   to previously move to amend her complaint. Coleman v. Quaker Oats Co., 232 F.3d

 6   1271, 1292 (9th Cir. 2000). Adding a new theory of liability at summary judgment

 7   prejudices the defendant where defendant was not on notice of “the evidence it needs

 8   to adduce in order to defend against the plaintiff’s allegations.” Coleman, 232 F.3d at

 9   1292.

10           In both the response to Vougas’s Motion for Partial Summary Judgment and in

11   Suttell’s Motion to Strike, Suttell argues that it had no opportunity to take discovery

12   with respect to the allegation that Suttell should have included the date of Vougas’s

13   last payment and that a Complaint may not be amended by statements in a brief.

14   Suttell further argues that Vougas would not be able to show that the newly alleged

15   violation of the WCAA caused any financial harm to her.

16           The Court agrees that the Motion for Partial Summary Judgment must be

17   denied on the ground that it improperly presents a new claim that should have been

18   presented in the Complaint or through an amended complaint. See Navajo Nation v.

19   United States Forest Serv., 535 F.3d 1058, 1080 (9th Cir. 2008) (“[O]ur precedents

20   make clear that where, as here, the complaint does not include the necessary factual

21   allegations to state a claim, raising such claim in a summary judgment motion is

     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 9
 1   insufficient to present the claim to the district court.”); see also Wasco Prods., Inc. v.

 2   Southwall Techs., Inc., 435 F.3d 989, 992 (9th Cir. 2006) (“Simply put, summary

 3   judgment is not a procedural second chance to flesh out inadequate pleadings.”). 1 In

 4   denying Vougas’s Motion for Partial Summary Judgment on that basis, the Court also

 5   denies as moot Suttell’s Motion to Strike.

 6   Defendant’s Motion for Summary Judgment

 7          Suttell argues for summary judgment dismissal of this action on the basis that

 8   there was nothing that Suttell failed to disclose to Vougas under either federal or state

 9   law. ECF No. 12 at 1−2. Vougas responds that genuine issues of material fact

10   preclude summary judgment. ECF No. 15 at 3.

11          Section 19.16.250(8)(c), RCW, requires an initial letter to a debtor to include:

12   (1) the amount owing on the original obligation at the time that the debt collector

13   received it; (2) “[i]nterest . . ., if any, added to the original obligation by the original

14   creditor . . . before it was received” by the debt collector, “if such information is

15   known” by the debt collector; and (3) [i]nterest or service charge, if any, added by

16   the” debt collector after it received the obligation for collection. The materials

17

18   1
       The Court notes that even if denial of Vougas’s motion were not compelled by the
     issue of first presenting a claim at summary judgment, the parties dispute a material
19   question of fact with respect to liability based on a failure to include the last payment
     date. Section 19.16.250(8)(e)(ii), RCW, requires a notice to the debtor to include the
20   “date of last payment to the creditor on the subject debt” only if the date is known to
     the creditor. However, Suttell brought forth evidence indicating that it did not have
21   actual knowledge of when Vougas last made a payment, only an indication in the
     records of when the last payment may have been made. See ECF Nos. 25 at 2; 26 at 2.
     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 10
 1   submitted by Suttell indicate that Suttell only sought to collect the original amount of

 2   the judgment, $14,968.09, without any interest or other fees added to that amount.

 3   ECF No. 14 at 2. Vougas produced nothing more than “bald assertions” to controvert

 4   that fact. Stefanchik, 559 F.3d at 929; see ECF No. 16 at 1−2 (“. . . it seems likely that

 5   Defendant had no arrangement with American Express to the effect of limiting the

 6   interest awarded by the Texas court, and instead that Defendant simply misstated or

 7   incompletely stated the amount of the debt by failing to inform Plaintiff that interest

 8   would cause the amount to increase on the principal amount.”). There is no indication

 9   in the record that Suttell ever tried to collect more than the original obligation amount.

10   The plain language of WCAA only requires the debt collector to disclose interest that

11   is added to the original obligation, and, here, none was added. Therefore, as a matter

12   of law, there is no violation of violation of WCAA as alleged by Vougas.

13         Likewise, there is no material dispute of fact that would preclude summary

14   judgment on the FDCPA claim. Section 1692e of the FDCPA, in relevant part,

15   prohibits “[t]he false representation of . . . the character, amount, or legal status of any

16   debt . . . .” 15 U.S.C. § 1692e. Section 1692g requires that the debt collector include

17   in the written notice to the consumer “the amount of the debt[.]” 15 U.S.C. §

18   1692g(a)(1).

19         Vougas does not cite any authority to support that a debt collector must

20   affirmatively state that no interest is accruing when no interest is included in the

21   amount sought. Two other district courts before which Vougas’s counsel appeared

     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 11
 1   were similarly unpersuaded by the same argument. See Powers v. Capital Mgmt.

 2   Servs., L.P., 2017 WL 3297997, at *2, 2017 U.S. Dist. LEXIS 121536, at *3−4 (D.

 3   Or. Aug. 2, 2017); Santibanez v. Nat’l Credit Sys., 2017 WL 126111, at *3, 2017 U.S.

 4   Dist. LEXIS 4519, at *6−7 (D. Or. Jan. 12, 2017). Again, there is no indication that

 5   Suttell sought to collect a debt in a different amount than the amount contained in the

 6   letter that it sent to Vougas. Therefore, as a matter of law, Vougas’s FDCPA claims

 7   cannot proceed.

 8         The FDCPA provides for an award of reasonable attorney’s fees and costs “[o]n

 9   a finding by the court that an action under this section was brought in bad faith and for

10   the purpose of harassment . . . .” 15 U.S.C. § 1692k(a)(3). Given the lack of any

11   authority cited by Vougas or evidence to support that Suttell indeed had violated the

12   FDCPA, or the WCAA, the Court finds that the lawsuit was not undertaken in good

13   faith. Therefore, an award of reasonable attorney’s fees and costs is appropriate.

14         Accordingly, IT IS HEREBY ORDERED:

15         1. Plaintiff’s Motion for Partial Summary Judgment, ECF No. 20, is

16            DENIED.

17         2. Defendant’s Motion to Strike, ECF No. 23, is DENIED AS MOOT.

18         3. Defendant’s Motion for Summary Judgment, ECF No. 12, is

19            GRANTED.

20         4. Judgment shall be entered for Defendant.

21

     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 12
 1         5. Defendant may submit a motion for reasonable attorney’s fees and costs

 2            and note the motion for hearing according to LCivR 7.

 3         The District Court Clerk is hereby directed to enter this Order, enter

 4   judgment as directed, provide copies to counsel, and close this case.

 5         DATED this September 3, 2019.

 6

 7                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
 8                                              United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER RESOLVING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
     DEFENDANT’S MOTION TO STRIKE ~ 13
